J-S52043-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    CHRISTOPHER ALLEN MCLAUGHLIN               :
                                               :
                      Appellant                :       No. 470 MDA 2017

             Appeal from the Judgment of Sentence March 7, 2017
                In the Court of Common Pleas of Centre County
             Criminal Division at No(s): CP-14-MD-0000278-2017


BEFORE:      GANTMAN, P.J., LAZARUS, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                        FILED SEPTEMBER 15, 2017

        Appellant, Christopher Allen McLaughlin, appeals from the judgment of

sentence entered in the Centre County Court of Common Pleas, following his

bench trial conviction for indirect criminal contempt.1 We affirm.

        The relevant facts and procedural history are as follows. On January

4, 2017, Appellant’s wife (“Wife”) filed a Protection From Abuse (“PFA”)

petition based on allegations of physical and mental abuse. The trial court

issued a PFA order against Appellant on January 17, 2017, which stated

Appellant “shall not abuse, harass, stalk, or threaten” Wife or his children

and forbade Appellant from having any contact with Wife. (Final PFA Order,

entered 1/27/17, at 2).          During a hearing on the matter, the trial court
____________________________________________


1
    23 Pa.C.S.A. § 6114(a).
J-S52043-17


informed Appellant of the conditions listed in the PFA order. The trial court,

however, orally permitted Appellant to remain in the marital home as long as

Appellant complied with the PFA order. On February 11, 2017, while the PFA

order was in effect, Appellant had an altercation with Wife in front of their

children. Wife locked herself and her children in her bedroom, called police

for assistance, and waited until police arrived to leave the bedroom.     The

trial court held a PFA violation hearing on March 7, 2017.         During the

hearing, Appellant stated he knew he could not call Wife at work, harass her,

or bother her.     The trial court convicted Appellant of indirect criminal

contempt on the same day and sentenced Appellant to ninety (90) days’

probation.   The trial court also modified the PFA order to evict Appellant

from the marital home and extended the PFA order for three (3) more years.

Appellant timely filed a notice of appeal on March 16, 2017. On March 21,

2017, the trial court ordered Appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).        Appellant timely

complied on April 4, 2017.

      Appellant raises the following issues for our review:

         WHETHER THE TRIAL COURT ERRED AND/OR ABUSED ITS
         DISCRETION IN FINDING [APPELLANT] GUILTY OF
         INDIRECT CRIMINAL CONTEMPT AS TWO (2) OF THE FOUR
         (4) REQUIRED ELEMENTS WERE NOT MET?

         WHETHER THE TRIAL COURT ERRED AND/OR ABUSED ITS
         DISCRETION IN NOT FINDING ANY ALLEGED VIOLATION
         TO BE DE MINIMIS AND NON-THREATENING?

(Appellant’s Brief at 4).

                                     -2-
J-S52043-17


      Our standard of review for a sufficiency of the evidence challenge to a

criminal contempt conviction is as follows:

        The standard we apply in reviewing the sufficiency of the
        evidence is whether viewing all the evidence admitted at
        trial in the light most favorable to the verdict winner, there
        is sufficient evidence to enable the fact-finder to find every
        element of the crime beyond a reasonable doubt.             In
        applying [the above] test, we may not weigh the evidence
        and substitute our judgment for the fact-finder. In addition,
        we note that the facts and circumstances established by the
        Commonwealth need not preclude every possibility of
        innocence. Any doubts regarding a defendant's guilt may
        be resolved by the fact-finder unless the evidence is so
        weak and inconclusive that as a matter of law no probability
        of fact may be drawn from the combined circumstances.
        The Commonwealth may sustain its burden of proving every
        element of the crime beyond a reasonable doubt by means
        of wholly circumstantial evidence. Moreover, in applying
        the above test, the entire record must be evaluated and all
        evidence actually received must be considered. Finally, the
        trier of fact while passing upon the credibility of witnesses
        and the weight of the evidence produced, is free to believe
        all, part or none of the evidence.

                                  *    *      *

        When reviewing a contempt conviction…we are confined to a
        determination of whether the facts support the trial court
        decision. We will reverse a trial court's determination only
        when there has been a plain abuse of discretion.

Commonwealth v. Brumbaugh, 932 A.2d 108, 109-111 (Pa.Super. 2007)

(internal citations and quotations omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Jonathan D.

Grine, we conclude Appellant’s issues merit no relief.       The trial court’s

opinion comprehensively discusses and properly disposes of the questions

                                      -3-
J-S52043-17


presented. (See Trial Court Opinion, filed April 25, 2017, at 2-3) (finding:

(1) PFA order plainly and specifically prohibited harassment even though

Appellant could stay in marital home; trial court informed Appellant at PFA

hearing that he could not stalk or harass Wife and children; trial court

warned Appellant he must comply with PFA order if he continued to live in

marital home with Wife; during PFA violation hearing, Appellant stated he

knew he could not call Wife at work, harass, or bother her; Appellant was

not under duress or threat of violence and acted on his own volition when he

harassed Wife and children; Appellant’s repeated yelling at protected parties

demonstrated intent to harass; (2) Appellant’s actions were not de minimis

and non-threatening; Appellant’s conduct upset children and caused Wife to

lock herself and children in her bedroom, call police, and wait until police

arrived; trial court did not err in finding Appellant guilty of indirect criminal

contempt because all elements were met).            The record supports the trial

court’s decision; therefore, we have no reason to disturb it. Accordingly, we

affirm on the basis of the trial court’s opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2017

                                      -4-